Citation Nr: 0630480	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  05-07 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
July 1991, including periods of active duty for training in 
the U.S. Air Force reserves from August 1956 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for hearing loss.  In 
August 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.

On September 19, 2006, the Board found that good or 
sufficient cause was shown under the provisions of 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) for this appeal 
to be advanced on the Board's docket. 

The veteran testified in the Board hearing that he had 
ringing in his ears in service.  The Board construes this as 
an informal service connection claim for tinnitus and refers 
the matter to the RO.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show a 
hearing loss disability during the veteran's active military 
service, or for many years thereafter.  

2.  The competent and most probative medical evidence of 
record does not relate the veteran's current hearing loss 
disability to his active military service.




CONCLUSION OF LAW

Bilateral hearing loss was not incurred during the veteran's 
active military service, nor may its incurrence or 
aggravation therein be presumed.  38 U.S.C.A. §§ 1111, 1112, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claim for hearing loss and the respective responsibilities of 
each party for obtaining and submitting evidence by way of a 
March 2004 VA letter, prior to the September 2004 rating 
decision.  Specifically, the RO notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  The RO notified the veteran of 
his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to send any medical 
reports he had, or advise VA so that VA could request the 
records for him.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
and personnel records and January 2004 and February 2004 
letters signed by private physicians.  The Board finds that 
there are no additional medical treatment records necessary 
to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in August 2004, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; and no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis 

The veteran testified that during his service in the Air 
Force and Air Force reserves, he was exposed to loud noises, 
working around planes and engines on the flight line.  He 
stated that he logged over 9,000 hours of active duty for 
training and did quite a bit of flying until 1968; then he 
worked as a loadmaster, until he went back to flying from 
1980 to 1991.  He noted that he was not required to wear 
hearing protection in the 1950's or 60's.  He also indicated 
that in his civilian occupation he was an x-ray examiner, and 
he was not exposed to any major excessive noise outside of 
service.  In sum, he contends that his current bilateral 
hearing loss is directly related to his service, entitling 
him to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the evidence shows a current bilateral hearing 
loss disability.  January 2004 and February 2004 letters from 
private physicians note a diagnosis of sensorineural hearing 
loss.  An August 2004 VA examination report shows a diagnosis 
of mild sensory neural hearing loss in the right ear and 
moderate sensory neural hearing loss in the left ear.

The next issue is whether there is evidence of any incurrence 
of bilateral hearing loss during active service.

The DD-Form 214 shows the veteran had active military service 
in the U.S. Air Force from August 1952 to August 1956 and 
that his military occupational specialty was ACW Rpmn.  There 
are no findings of hearing impairment during this period of 
service.  At discharge in August 1956, spoken voice and 
whispered voice tests were 15/15.

The veteran entered the U.S. Air Force reserves in August 
1956 and had periods of active duty for training until July 
1991.  He reported on the service medical records that his 
duty was loadmaster in the reserves.  He noted on a May 1979 
form that as a reservist he was assigned to a noisy duty area 
in June 1964.  He further mentioned that he worked in a noisy 
environment in his civilian work as a machinist.  

The service medical records include multiple audiological 
examinations, which show a hearing loss disability for VA 
purposes during the veteran's service in the reserves.  
Impaired hearing will be considered a disability only if at 
least one of the thresholds for the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of the frequencies are greater 
than 25 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385; Hensley v. Brown, 5 Vet. App. 155 (1993).

The first reported finding of a hearing loss disability was 
on authorized audiological evaluation in July 1974.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
15
25
LEFT
15
15
0
0
40

A June 1984 audiological evaluation shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
25
45
LEFT
5
5
0
35
50

A December 1984 hearing evaluation shows a diagnosis of 
bilateral high-frequency sensorineural hearing loss.

In May 1987, an audiological evaluation shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
20
45
LEFT
10
10
5
20
35

A July 1989 audiological evaluation shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
10
5
LEFT
0
10
0
20
50

While the service medical records show a hearing loss 
disability in the reserves, these findings are not shown to 
be related to the veteran's periods of active duty for 
training.  Active military, naval, and air service includes 
any period of active duty for training, during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled or died from injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident, which occurred during such training.  38 C.F.R. 
§ 3.6.  In other words, service-connection cannot be granted 
for a disease, such as hearing loss, that was incurred during 
inactive duty for training.  The personnel records show that 
the veteran had intermittent periods of active duty for 
training from August 1956 to July 1991, but the majority of 
these 35 years involved inactive duty for training.  
Therefore, the veteran cannot receive service connection for 
hearing loss incurred during this period.

The record also does not contain any probative medical 
evidence relating the veteran's current hearing loss 
disability to his active service.  
 
The first finding of a hearing loss disability after active 
duty service was reported in 1974, which is 18 years after 
discharge; so service connection on a presumptive basis is 
not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

A January 2004 letter from a private physician notes that the 
veteran was first seen in January 2004 with primary 
complaints of hearing loss for more than 20 years.  The 
veteran reported a long history of noise exposure, serving in 
the crew of military aircraft.  The physician noted that the 
pattern of hearing loss was consistent with the veteran's 
history of noise exposure and gave a diagnosis of noise-
induced hearing loss.  A February 2004 letter from another 
private physician notes the January 2004 diagnosis.

An August 2004 VA examination report shows the veteran was 
exposed to generator noise from early warning maintenance 
from 1952 to 1956 and logged over 7,000 hours as a 
loadmaster, with exposure to noise from reciprocating engines 
on cargo planes from 1957 to 1991.  After separation from 
service, he reportedly worked for a welding and manufacturing 
company from 1956 to 1991, holding positions as production 
helper, machinist apprentice, x-ray operator, and laboratory 
technician.  The veteran noted that he was required to wear 
hearing protection on his job in 1977 and in the reserves in 
approximately 1975.  He denied a family history of hearing 
loss.  The examiner found that the loss of hearing in both 
ears was not caused by or was the result of any activity 
during the veteran's active service from 1952 to 1956.  This 
opinion was based on an August 1956 hearing test, which 
showed normal hearing, bilaterally, by both whispered and 
speech tests, and hearing tests in 1966, 1969, and 1970, 
which showed normal hearing bilaterally from 500 to 6000 
Hertz.

The Board finds that the August 2004 VA examination report is 
of greater probative value in light of the physician having 
reviewed the evidence, discussed the evidence and examined 
the veteran.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(the opinion of a physician that is based on a review of the 
entire record is of greater probative value than an opinion 
based solely on the veteran's reported history).  The private 
physician did not review the service medical records; nor did 
he account for the periods of active versus inactive service 
or the veteran's history of noise exposure in his civilian 
occupation as a machinist.  

Although the veteran has argued that his current hearing loss 
disability is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
relation between the veteran's hearing loss and active duty 
service.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).       

In sum, the preponderance of the evidence is against the 
service connection claim for bilateral hearing loss; and the 
claim is denied.  In making this decision, the Board has 
considered the benefit of the doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


